UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA,                                              :
                                                                       :
                  -v-                                                  :            19-CR-651 (LTS)
                                                                       :
NIKOLAOS LIMBERATOS,                                                   :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

                                                     ORDER

                 The Court has received a joint proposed order authorizing Mr. Limberatos to

receive a laptop for review of discovery. Counsel for Mr. Limberatos has advised the Court that

he has not conferred with the Bureau of Prisons regarding this order, and the Government

advised the Court that the Bureau of Prisons objects to this order. The parties and legal counsel

for the Bureau of Prisons are hereby directed to meet and confer, and file a joint status report by

June 2, 2021, describing with particularity the nature of any objection.


        SO ORDERED.


Dated: May 28, 2021                                                    __/s/ Laura Taylor Swain____
       New York New York                                               LAURA TAYLOR SWAIN
                                                                       Chief United States District Judge




LIMBERATOS - M&C ORD.DOCX                                 VERSION MAY 28, 2021                              1
